DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert all Patent Numbers and status of all related prior applications in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient’s access" in 2, “the patient’s compliance” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the medical service provider" in line 2 and “the user” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the magnet" and “the magnetically” in line 4 and “the mouthpiece’s cap’s presence” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the medical service provider" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the magnetic switch" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the patient’s access" and “the aerosol mist” in line 3, “the patient’s compliance” in line 4, “the mouthpiece cap’s presence” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the steps of" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the patient’s" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the electronic unit" in line 31.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barney (US 7,331,340) discloses a metered dose inhaler for use with a removable pressurized aerosol canister comprises a display for indicating to a user the state of the canister, a memory device on the canister or a housing which houses the canister stores information indicative of doses dispensed from, or remaining in, the canister. 
Bacon (US 6,422,234) discloses a dispenser for a medicament in an aerosol container comprises a L-shaped body, an aerosol outlet tube received in a socket in a block upstanding, a mouthpiece with an inhalation orifice, wherein an inhalation through the mouthpiece, a piston being drawn towards the mouthpiece against the action of the spring by the reduced pressure in the mouthpiece.
Bruin et al. (US 2014/0007867) disclose a drug delivery device comprises an outlet for delivery drug to a patient, an airflow path through which air being drawn to the outlet by inhalation by the patient, an air inlet for connecting to a mouthpiece of the drug delivery device, and an airflow rate indicator for indicating when the airflow rate is at or above a predetermined minimum level suitable for delivery of drug to the patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 18, 2021